Title: From John Quincy Adams to George Washington Adams, 15 September 1811
From: Adams, John Quincy
To: Adams, George Washington



Letter 2.
N. 5.
St: Petersburg 15. September 1811.

The first point of view, in which I have invited you to consider the Bible, is in the light of a Divine Revelation. And what are we to understand by these terms?—I intend as much as possible to avoid the field of controversy, with which I am not well acquainted, and for which I have little respect, and still less inclination—My idea of the Bible as a Divine Revelation, is founded upon its practical use to mankind, and not upon metaphysical subtleties.
There are three points of doctrine, the belief of which forms the foundations of all human morality—The first is the existence of God—the second, is the immortality of the human Soul, and the third is a future state of rewards and punishments—Suppose it possible for a man to disbelieve either of these three Articles of faith, and that man will have no Conscience—He will have no other Law than that of the Tyger and the Shark—The laws of man, may bind him in chains or may put him to death, but they never can make him wise, virtuous or happy—It is possible to believe them all without believing that the Bible is a divine Revelation—It is so obvious to every reasonable being that he did not make himself, and that the world which he sees could as little make itself, that the moment we begin to exercise the power of reflection, it seems impossible to escape the conviction that there is a Creator—It is equally evident that this Creator must be a spiritual and not a material being—There is also a consciousness, that the thinking part of our Nature is not material but spiritual—that it is not subject to the laws of matter and therefore not perishable with it—Hence arises the belief that we possess an immortal Soul—Pursuing the train of thought, which the visible Creation and observation upon ourselves suggests, we must soon discover that the Creator must also be the Governor, of the Universe; that his power, his wisdom and his goodness must be without bounds—that he is a righteous God, and loves righteousness; that mankind are bound by his laws of righteousness, and accountable to him for their obedience to them; and that as he does not always reward or punish them in this life according to their good or Evil deeds, the completion of divine Justice must be reserved for another lifeThe Existence of a Creator—the immortality of the human Soul, and the future state of retribution, are therefore so perfectly congenial to natural reason when once discovered, or rather it is so impossible for natural reason to disbelieve them, that it would seem the light of natural reason would alone suffice for their discovery—But this conclusion would not be exact.—Human reason may be sufficient to get an obscure glimpse at these sacred and important truths, but it cannot discover them in all their clearness.—For example—In all the numberless false Religions which have swayed the minds of men in different regions and ages of the world, the idea of a God has always been included
Father of all—in every age
In every clime ador’d—
By Saint, by Savage and by Sage—
Jehovah—Jove—or Lord.
So says Pope’s Universal prayer—But it is the God of the Hebrews alone, it is the God revealed to us in the Bible alone, who is announced as the Creator of the World—The ideas of God entertained by all the most illustrious, and most ingenious Nations of Antiquity, were weak and absurd—The Persians worshipped the Sun—the Egyptians believed in an innumerable multitude of Gods, and worshiped not only oxen, crocodiles, dogs and cats, but even garlicks and Onions—The Greeks invented a poetical religion and adored men and women, virtues and vices, Air, Water Fire, and every thing that a vivid imagination could personify—Almost all the Greek Philosophers reasoned and meditated upon the Nature of the Gods; but scarcely any of them ever reflected enough even to imagine that there was but one God—and not one of them ever conceived of him as the Creator of the World—Cicero has collected together all their opinions upon the nature of the Gods, and pronounces that they are more like the dreams of madmen, than the sober judgments of wise men—
In the first book of Ovid’s metamorphoses there is the an Account of the change of Chaos into the World—Before the Sea, and the Earth and the sky that surrounds all things, (says Ovid) there was a thing called Chaos—and some one of the Gods, he does not know which, separated from one another, the elements of this Chaos, and turned them into a World—Thus far and no farther could human reason extend—But the first words of the Bible are “In the beginning, God created the heaven and the Earth.” This blessed and sublime idea of God, the creator of the Universe, this source of all human virtue and all human happiness, for which all the Sages and philosophers of Greece and Rome groped in darkness and never found, is revealed in the first verse of the book of Genesis.
I call it the source of all human virtue and happiness, because when we have once attained the conception of a being who by the mere act of his will created the world, it would follow as an irresistible consequence even if we were not so expressly told, that the same being must also be the Governor of his own Creation—That man with all other things, was also created by him, and must hold his felicity and his virtue on the condition of obedience to His Will—In the first Chapters of the Bible, there is a short and rapid historical narrative of the manner in which the world, and man were made; of the Condition, upon which happiness and immortality were bestowed upon our first parents; of their transgression of this Condition, and of the punishment denounced upon them, and the promise of redemption from it by “the seed of  the woman.”
There are and always have been where the holy Scriptures have been known, petty writings, and self-conceited reasoners, who cavil at some of the particular details of this narrative—Even serious enquirers after truth, have sometimes been perplexed to believe that there should have been evening and morning, before the existence of the Sun—That a man should be made of clay, and a woman from the rib of a Man—that they should be forbidden to eat an Apple, and for disobedience to that injunction be with all their posterity doomed to Death—That a serpent should speak, and beguile a woman—and that eating an apple could give the knowledge of good and evil—All this is undoubtedly marvelous, and above our comprehension—Much of it is clearly figurative and allegorical; nor is it easy to distinguish, what part of it is to be understood in a literal, and what in a symbolical sense—But that which it imports us fo to understand is plain—The great and essential principles upon which our duties and enjoyments depend, are involved in no obscurity—A God, the Creator and Governor of the Universe is revealed in all His Majesty and Power—The terms upon which he gave existence, and happiness to the common Parent of Mankind are exposed to us in the clearest light—Disobedience to the Will of God was the offence, for which he was precipitated from Paradise—Obedience to the Will of God, is the merit, by which Paradise is to be regained
Here then is the foundation of all morality; the source of all our obligations as accountable Creatures—This idea of the transcendent power of the Supreme being is essentially connected with that by which the whole duty of Man, is summed up in Obedience to his Will—I have observed that natural reason might suffice for an obscure perception, but not for the clear discovery of these truths—Even Cicero could start to his own mind the question whether Justice could exist upon Earth unless founded upon piety but could not settle it to his own satisfaction. “Haud scio (says he) an pietata adversus deos sublata, fides etiam et societas humani generis et una excellentissima virtus, justitia tollatur.” The ray of divine light contained in the principle that Justice has no other foundation than Piety, could make its way to the Soul of the heathen, but there it was extinguished in the low, unsettled and inconsistent Notions, which were the only foundations of his piety—How could his piety by pure or sound, when he did not know whether there was one God or a thousand—whether he or they had not any concern in the formation in the world; and whether they had any regard to the affairs or the conduct of mankind?—Once assume the idea of a single God; the creator of all things, whose Will is the Law of moral obligation to man, and to whom man is accountable, and Piety becomes as rational as it is essential—It becomes the first of human duties, and not a doubt can thenceforth remain that fidelity, and the association of human kind, and that most excellent Virtue of Justice, repose upon no other foundation.
At a later age than Cicero, Longinus, expressly quotes the third verse of the first Chapter of the Book of Genesis, as an example of the sublime—“And God said, let there be light: and there was light.”—And wherein consists its sublimity?—In the image of transcendent power presented to the mind, with the most striking simplicity of expression—yet this verse only exhibits one of the effects of that transcendant power, which the first verse discloses in announcing God as the Creator of the world—The true sublimity is in the idea given us of God—To such a God Piety, is but a reasonable service—To such a God the heart of man must yield with cheerfulness the tribute of homage, which it never could pay to the bleating Gods of Egypt, to the dissolute debauchers of the Grecian Mythology, nor even to the more elevated, but no less fantastical imaginations of the Grecian Philosophers and Sages.
I shall resume this subject in another letter—And I reserve a small corner of my paper to tell you that your Mama, brother Charles, and Sister Louisa, who was christened last Week, and the rest of us are well, and that we hope before the Winter sets in to hear the same good news, at least once more from our friends at Quincy—It is more than a month since we have received any letters from America.
From your father
A,